DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of McLean et al. for a “secure portable encasement” filed April 11, 2019 has been examined.  

This application is a CIP of 15/928,219 filed March 22, 2018, now US# 10,376,032,
which is a CON of 15/429,404 filed February 10, 2017, now US# 9,955,763.

This application claims priority to U.S. provisional application number 62/295,564, which is filed on February 16, 2016.

Applicant’s election without traverse of Group I, including claims 1-13, in the reply filed on December 20, 2021 is acknowledged.
 
A preliminary amendment to the claims 1, 8 and 9 has been entered and made of record.  Claims 2, 7 and 14-25 are cancelled.  

Claims 1, 3-6 and 8-13 are pending.


Claim Objections
  
Claim 1 is objected to because of the following informalities: “L- shape” should be “L-shape” (i.e. no space).  An appropriate correction is required.

Claim 5 is objected to because of the following informalities: a period should be at the end of the claim 5.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the phrase "substantially" in line 12 renders the claim(s) indefinite because one of ordinary skill in the art would not know what was meant by “substantially cut-resistant and cut-resistant”.  See MPEP § 2173.05(b) D.


Claim 1 recites the limitation "the rear of the body" in line 9.  There is insufficient antecedent basis for this limitation in the claim. “the rear of the body” should be “the rear portion of the body”. 

Claim 1 recites the limitation "the bottom of the body" in line 9.  There is insufficient antecedent basis for this limitation in the claim. “the bottom of the body” should be “the bottom portion of the body”. 

Claim 1 recites the limitation "a rear portion of the body" in lines 13-14 is confusing and unclear.  Examiner believes that “a rear portion of the body” should be “the rear portion of the body”. 

Claim 8 recites the limitation "the cut-resistant molded shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim. “the cut-resistant molded shell” should be “the molded shell”. 

Claim 11 recites the limitation "the cut-resistant molded shell" in line 4.  There is insufficient antecedent basis for this limitation in the claim. “the cut-resistant molded shell” should be “the molded shell”. 

the molded shell”. 

Claim 12 recites the limitation "the inner storage compartment" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “the inner storage compartment” should be “the interior storage compartment”. 

Referring to claims 3-6 and 8-13 are rejected as being dependent upon a rejected Claim 1 above.

Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nykoluk (US# 7,322,452) in view of Amago (US# 9,642,443) and in view of Zemitis et al. (US# 8,887,935).

Referring to Claim 1, Nykoluk discloses an encasement (10) (i.e. a backpack) (column 3 lines 23 to 65; see Figures 1 to 4) comprising: 
a body having an interior storage compartment (26) (i.e. the pack portion 12 of the wheeled-backpack 10 is formed of a woven nylon material or other suitable flexible material and has at least one accessible storage compartment 26) (column 4 lines 26 to 33; see Figure 4); 
a cut-resistant fabric outer layer on the outside of the body (i.e. a pack portion 12 with an opposite front 14 and back 16, opposite top 18 and bottom 20, and opposite left 22 and right 24 sides. The pack portion 12 of the wheeled-backpack 10 is formed of a woven nylon material (i.e. a cut-resistant fabric outer layer) or other suitable flexible material and has at least one accessible storage compartment 26) (column 4 lines 26 to 33; see Figure 4); 
an inner fabric lining (i.e. the pack portion 12 of the wheeled-backpack 10 is formed of a woven nylon material or other suitable flexible material and has at least one accessible storage compartment 26) (column 4 lines 26 to 33; see Figure 4); 
a molded shell (30) attached to an interior portion of the cut-resistant fabric outer layer (i.e. the towing system 30 of the preferred embodiment of the wheeled-backpack 10 is 
wherein the molded shell is configured to be disposed between the cut-resistant fabric (outer layer) and the inner fabric lining in a rear portion, a bottom portion and side portions of the body (i.e. the backing sheet 38 is positioned inside the pack portion 12 between the non-extendable portion 52 of the towing member 36 and the front 14 of the pack portion where it functions as a cushion and prevents a wearer of the backpack from feeling the towing member against his or her back. The backing sheet 38 is preferably sewn to the front 14 of the pack portion 12 along opposite edges 66 of the backing sheet, while the bottom edge 68 of the backing sheet is preferably left unattached. Additionally, a top portion 70 of the backing sheet is angled relative to the remainder of the backing sheet and lays adjacent the top 18 of the pack portion 12 (column 5 lines 51 to 67; see Figures 2 and 3); 
wherein the molded shell has a curved L-shape having an upright portion lining the rear of the body, a bottom portion lining the bottom of the body, and side portions lining the side portions of the body (i.e. In addition to the main components of the towing system 30 described above, the preferred embodiment of the wheeled-backpack 10 utilizes several other components to attach the towing system to the pack portion 12. One such component is a lower ; 
wherein the molded shell has an edge portion (70), wherein, other than the edge portion (70), the molded shell is configured to be substantially cut-resistant (i.e.  a top portion 70 of the backing sheet is angled relative to the remainder of the backing sheet and lays adjacent the top 18 of the pack portion 12. The backing sheet top portion 70 has an opening 72 configured to allow passage of the towing member 36 there through as is discussed below) (column 5 lines 62 to 67; see Figures 2 and 3); and
an opening to the interior storage compartment formed between a front portion and a rear portion of the body (i.e. the wheel-backpack 10 can be worn by a person like a standard non-wheeled-backpack by opening the closeable shroud 28 and using the shoulder straps and waist strap there behind. When so doing, the towing member 36 can be retracted with the tow handle 56 neatly positioned out of the way in the cup shaped 92 portion of the exterior sleeve 88 at the top 18 of the pack portion 12. Additionally, in this configuration, the closeable shroud 28 can be tucked away into a pocket (not shown) at the base of the front 14 of the pack portion 12) (column 7 lines 1 to 5; see Figures 1 and 4).

In the same field of endeavor of constructing a backpack, Amago teach that a zipper (158) attached to the front portion and the rear portion of the body configured to selectively open and close the opening (i.e. the second closure mechanism 152 includes a first releasable fastener 158 (i.e. a zipper) and a second releasable fastener 160 (not shown), the first releasable fastener 158 positioned at a first end 154 of the opening 116 and the second releasable fastener 160 positioned at a second end 156 (not shown) of the opening 116) (column 7 lines 1 to 26; see Figure 2A);
a cut resistant flap attached to the side portions and top portion of the body on the front portion of the body (i.e. the top end 104 includes an opening 116 which is depicted in a closed configuration, secured by a first closure mechanism 124 (i.e. a cut resistant flap).  The first closure mechanism 124 is integrated into the top end 104 of the backpack 100, and includes a first end 144 and a second end 146. The first end 144 is affixed to the top end 104 of the backpack 100 at first location 148, oriented toward the back side 114 of the backpack 100, and the second end 146 is configured such that it can be selectively secured to the top end 104 of the 
wherein the cut resistant flap (124) selectively covers the zipper (158) (i.e. regarding the first closure mechanism 124, the first end 144 is affixed to the top end 104 at the first location 148, and the second end 146 of the first closure mechanism 124 is unattached to the top end 104 of the backpack 100 at the corresponding second location 150. The second location 150 includes a mating surface 125 forming part of the first closure mechanism 124. In FIG. 2A, the second closure mechanism 152 includes a first releasable fastener 158 and a second releasable fastener 160 (not shown), the first releasable fastener 158 positioned at a first end 154 of the opening 116 and the second releasable fastener 160 positioned at a second end 156 (not shown) of the opening 116) (column 7 lines 8 to 19; see Figures 2A to 2C) in order to provide security to the opening of the backpack.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for the backpack to include the first closure mechanism over the first releasable fastener to provide secure the opening of the backpack taught by Amago in the backpack with storage compartment of Nykoluk because having the first closure mechanism over the first releasable fastener to provide secure the opening of the backpack would make thief to open the storage compartment harder.
In the same field of endeavor of constructing a backpack, Zemitis et al. teach that at least one flap hole (80) in the cut resistant flap; and at least one cable receiving element (105) (i.e. the cable tie fastener created an O-ring with the washer 135) attached to the side portions and top portion of the body on the rear portion of the body (i.e. there are two units of die cut flexible sheet material 100, 2 washers 135 per cable tie fastener 105, 4 O-rings 110 and a length of new or used rope 115, strapping, or other flexible material. The flexible sheet material 100 has large diameter holes 80 at one end panel (flap) to accommodate the opening and closing that takes place during packing and unpacking to accommodate the O-ring which are attached to the cable ties, in lieu of the strap or rope passing through and small diameter holes 150 where no O-rings are used) (column 3 lines 25 to35; see Figure 1 to 4A), 
wherein each of the at least one cable receiving elements (105) is configured to be insertable into a corresponding one of the at least one flap holes (80) and is also configured to receive a zipper securement cable (115) when the cut resistant flap covers the zipper (i.e. the larger fixed and slightly elastically stretchable diameter of the O-rings allow a gathering and capture of a double layer of rope or strapping used on the perimeter along the seam line of the holes. The rope (115) (i.e. the zipper securement cable) acts as a perimeter flexible backbone which captures and acts as a securing element on the perimeter which contains the bulk of the container while being tied in to the container at distributed at several locations, e.g., the cable tie and through hole connection locations) (column 4 lines 34 to column 5 line 12; see Figures 14-23 and 34) in order to provide security to the opening of the backpack.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for the backpack to include the rope threaded through the large diameter O-ring created by the cable tie fastener with the washer tie to the transfer case to secure the flap to provide secure the opening of the transfer case taught by Zemitis et al. in the backpack with storage compartment of Nykoluk in view of Amago because having the rope threaded through the large diameter O-ring created by the cable tie 

Referring to claim 3, Nykoluk in view of Amago and in view of Zemitis et al. disclose the encasement of claim 1, Amago discloses further comprising: at least one strap attached to the body; and at least one strap securement cable embedded therein (i.e. the backpack (100) may feature one or more shoulder straps (140 and 142) coupled to the backpack to allow a wearer to easily carry the backpack, forming a traditional configuration) (column 6 lines 42 to 47; see Figures 1 and 6).

Referring to Claim 8, Nykoluk in view of Amago and in view of Zemitis et al. disclose the encasement of claim 1, Zemitis et al. teach that wherein the at least one cable receiving element (105) is secured to the cut-resistant molded shell (column 3 lines 26 to 50; see Figures 3-5).

Referring to Claim 9, Nykoluk in view of Amago and in view of Zemitis et al. disclose the encasement of claim 1, Zemitis et al. teach that teaches that wherein each of the at least one cable receiving elements (105) has a first hole (i.e. O-ring) configured to receive the zipper securement cable (115) (i.e. the rope) (column 3 lines 25 to 50; see Figure 1 to 4A).

       

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nykoluk (US# 7,322,452) in view of Amago (US# 9,642,443) and in view of Zemitis et al. (US# 8,887,935) as applied to claim 3, and further in view of Voelkner, Jr. (US# 5,904,247)

Referring to Claim 4, Nykoluk in view of Amago and in view of Zemitis et al. disclose the encasement of claim 3, however, Nykoluk in view of Amago and in view of Zemitis et al. did not explicitly disclose wherein the at least one strap securement cable is comprised of steel.
In the same field of endeavor of a security device for a bag, Voelkner, Jr. teaches that a strap securement cable (30) is comprised of steel (column 5 lines 5 to 8; see Figures 1-3) in order to provide security for the bag.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the cable made of steel taught by Smith in the backpack with storage compartment of Nykoluk in view of Amago and in view of Zemitis et al. because using the cable made of steel would make thief to take away the bag harder.
 
 Referring to Claim 5, Nykoluk in view of Amago and in view of Zemitis et al. disclose the encasement of claim 3, Voelkner, Jr. teaches that further comprising a cable lock (56) configured to join and lock first (48) and second ends (50) of the at least one strap securement cable (30) (column 4 line 63 to column 5 line 4; see Figures 3 and 4) in order to provide security for the bag.

	Referring to Claim 6, Nykoluk in view of Amago and in view of Zemitis et al. disclose the encasement of claim 3, Voelkner, Jr. teaches that wherein the at least one strap securement cable (30) is threaded through at least one hole in the molded shell (column 6 lines 42 to 49; see Figures 5 and 6).
  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nykoluk (US# 7,322,452) in view of Amago (US# 9,642,443) and in view of Zemitis et al. (US# 8,887,935) as applied to claim 1, and further in view of Nielsen (GB# 2468690).

Referring to Claim 11, Nykoluk in view of Amago and in view of Zemitis et al. disclose the encasement of claim 1, however, Nykoluk in view of Amago and in view of Zemitis et al. did not explicitly disclose further comprising a detachable dock attachment configured to engage and subsequently disengage with a docking unit, wherein the detachable dock attachment is detachably secured to the bottom portion of the (cut-resistant) molded shell.
In the same field of endeavor of a security device for a security case, Nielsen teaches that further comprising a detachable dock attachment (17) configured to engage and subsequently disengage with a docking unit (20) (i.e. a plate), wherein the detachable dock attachment (17) is detachably secured to the bottom portion of the (cut-resistant) molded shell (11A) (i.e. a bottom side face of the rectangular metal case 10) (page 3 lines 4 to 10; page 4 lines 4 to 8; see Figures 1-2) in order to lock the security case into a safe stationary location.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using a releasable 
 
 	Referring to Claim 12, Nykoluk in view of Amago, Zemitis et al. and Nielsen disclose the encasement of claim 3, Nielsen teaches that wherein the detachable dock attachment is detachably secured to the bottom portion cut-resistant molded shell by thumb bolts insertable from the inner storage compartment (i.e. the case 10 can be placed on the plate with the lock projection (i.e. the thumb bolts) inserted into the lock recess and is automatically engaged or disengaged by the locking mechanism 17 using the key 18) (page 4 lines 4 to 8; see Figures 1-2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nykoluk (US# 7,322,452) in view of Amago (US# 9,642,443), in view of Zemitis et al. (US# 8,887,935) in view of Nielsen (GB# 2468690) as applied to claim 11, and further in view of Krulik et al. (US# 6,575,272).

Referring to Claim 13, Nykoluk in view of Amago, in view of Zemitis et al. and Nielsen disclose the encasement of claim 11, however, Nykoluk in view of Amago in view of Zemitis et al. and Nielsen did not explicitly disclose a release handle within the inner storage compartment configured to be operationally attached to the detachable dock attachment.
a release handle within the inner storage compartment configured to be operationally attached to the detachable dock attachment) (i.e. lock release element 120 (i.e. a release handle), preferably a push-button 88 activating mechanism to rotate cranks 130 and 140, thereby disengaging lock element 110 from apertures 45, is capable of unlocking expansion plates (40,60) when activated, permitting locking lugs 42 to slide within receiving slots 68) (column 4 lines 12 to 34; see Figures 1-7C) in order to adjust the locking expansion mechanism of the luggage.
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the lock release element to disengage lock element from apertures to permit the locking lugs to slide within the receiving slot taught by Krulik et al. in the backpack with storage compartment with the detachable dock attachment of Nykoluk in view of Amago, Zemitis et al. and Nielsen because using the lock release element to disengage lock element from apertures to permit the locking lugs to slide within the receiving slot would release the detachable dock attachment of the backpack from the docking unit very easily.
 
Allowable Subject Matter

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 wherein one of the at least one cable receiving elements has a second hole configured to receive a lock.
  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.





 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684